Citation Nr: 0313582	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-00 214A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a sinus disorder. 

4.  Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The Board notes that the veteran requested a personal hearing 
in January 2002.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in September 
2002, but withdrew his hearing request in October 2002.  
There are no other outstanding hearing requests of record.

In February 1998, the veteran filed a claim of entitlement to 
an increased rating for chronic lumbar strain, evaluated as 
10 percent disabling.  An October 1998 rating decision denied 
the veteran's claim and he filed a timely notice of 
disagreement.  The RO issued a statement of the case for the 
issue in December 2001.  While the veteran filed a statement, 
accepted as a substantive appeal, in January 2002, it was for 
other pending issues.  There is no indication that he filed a 
substantive appeal for his increased rating claim.  As such, 
that issue is not before the Board on appeal at this time.  
However, the Board notes that in August 2002, the veteran 
submitted a statement in "reference to [his service-
connected] back condition," and he requested that the RO 
review medical evidence he was submitting for "rating 
purposes."  This appears to be a claim for an increase, 
which the RO has not yet considered.  This issue is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for a lung 
disorder, sinus disorder, and PTSD are the subjects of the 
REMAND below.



FINDINGS OF FACT

1.  The veteran served in Saudi Arabia during the Persian 
Gulf War.

2.  The veteran does not currently have a diagnosed left knee 
disorder, and there are no objective indications of chronic 
left knee disability.


CONCLUSION OF LAW

The criteria to establish service connection on either a 
direct basis, or due to an undiagnosed illness, for a left 
knee disorder, have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case and supplemental 
statement of the case, together have adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, in February 2001, the RO sent a letter 
to the veteran explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate a claim for service 
connection and informed him what evidence VA had already 
obtained at that time.  The veteran was asked to identify all 
VA and private health care providers who had records 
pertinent to his claim and to complete releases for each such 
provider.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notification letter sent to the 
veteran in February 2001 essentially complied with the recent 
holding of DAV.  That case held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid to the extent it provides a 
claimant "not less than 20 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed. 

With respect to VA's duty to assist the veteran, the veteran 
has not referenced any outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claim.  The RO 
has obtained all VA and private evidence identified by the 
veteran.  In other words, there is no basis for speculating 
that evidence exists that VA has not obtained.  VA outpatient 
treatment records and private medical reports have been 
obtained and are associated with the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The veteran was provided with a VA Persian Gulf examination 
in June 1994.  However, the subsequent medical evidence, as 
referenced below, does not show that the veteran currently 
suffers from a left knee disorder.  As such, further 
examination is not needed because there is no competent 
evidence that the veteran has the claimed condition.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Pertinent Law and Regulations: Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  Section 202(a) also 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster 
of signs or symptoms.  

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "[c]hronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multisymptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the appellant's 
claims were pending on March 1, 2002, and thus, the new law 
applies.  As the law is more favorable to the veteran (i.e., 
it provides compensation for additional 
symptoms/disabilities), the Board's decision to proceed in 
adjudicating these claims does not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

C.  Legal Analysis

The veteran is seeking entitlement to service connection for 
a left knee disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim, and service connection therefore cannot be 
granted.

As an initial matter, the Board concludes that the veteran is 
a veteran of the Persian Gulf War.  The evidence on this 
matter is somewhat contradictory.  The veteran alleges that 
he did serve overseas during the Persian Gulf War.  His 
personnel records note service in Saudi Arabia from September 
1990 to April 1991, and the National Personnel Records Center 
(NPRC) has confirmed those dates.  However, his personnel 
records also note that his unit was stationed at Fort 
Campbell, Kentucky, during the relevant time period.  The RO 
concluded that the veteran is not a Persian Gulf veteran.  
However, VA must resolve any reasonable doubt on this 
question in the veteran's favor.  Considering that there is 
an official verification of Persian Gulf service from the 
NPRC, the Board finds there is sufficient evidence to 
conclude the veteran served in Saudi Arabia during the 
Persian Gulf War.  Therefore, he had active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board recognizes that there are no service medical 
records included with the claims file.  The veteran was 
previously service-connected for a back disorder.  The claims 
file developed on that claim, including the veteran's service 
medical records, appears to have been lost.  As such, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

During his VA outpatient treatment, the veteran reported 
having chronic left knee pain.  The earliest evidence of 
record pertaining to the veteran's left knee, a June 1991 
MRI, revealed no osseous, joint, or soft tissue 
abnormalities.  In February 1993, it was noted that the 
veteran had a history of bursitis secondary to injuries 
recurrent while in service.  However, an MRI showed a 
"radiographically normal" left knee.  In March 1999, the 
veteran asserted that he had injured his left knee during 
active service and had subsequently worn a knee brace.  A 
contemporaneous report noted that he had joint pain in his 
knees.  The veteran underwent a Persian Gulf examination in 
March 1999, during which he complained of pain in various 
joints, to include the knees.  He also reported the in-
service knee injury.  The examiner's conclusion was 
subjective complaints without objective findings.  The 
veteran was reportedly involved in a motor vehicle accident 
in June 2002.  He later stated that his in-service knee 
injury had been aggravated in that accident.  An examination 
showed that both knees were stable, and range of motion was 
within normal limits.  He was diagnosed with chronic knee 
pain.  An MRI was "unclear."  In November 2002, the veteran 
was provided with another MRI.  While it was noted that the 
veteran had persistent pain in the left knee since his June 
2002 injury, no abnormalities were found.  

In December 2002, the veteran was again treated for left knee 
pain.  He stated that he had left knee strain/bursitis in 
1989 and had been given a knee brace and prescribed 
medication.  An MRI revealed no evidence of a meniscus tear 
and ligaments and quadriceps extensor mechanisms were intact.  
It was noted that the cause of the veteran's knee pain was 
difficult to determine given the negative nature of the tests 
and MRI findings.  While he did have weakness of his left 
lower extremity, it was characterized most likely as disuse 
weakness resulting from his knee pain.  The examiner noted 
that the veteran had a left knee injury both in service and 
in a motor vehicle accident.  In January 2003, the veteran 
again complained of left knee pain since motor vehicle 
accident the prior June.  An MRI was negative and showed a 
normal left knee. 

The veteran has complained of left knee pain on several 
occasions.  However, no diagnosis has been rendered to 
account for his complaints.  The veteran has not been 
diagnosed with a left knee disorder, other than chronic knee 
pain, and VA outpatient treatment reports have offered no 
opinion as to the etiology of the pain.  Therefore, it 
appears that the veteran has complaints that have not been 
attributed to a known medical condition.  Joint pain is 
expressly listed in 38 C.F.R. § 3.317(b) as a sign or symptom 
of undiagnosed illness.  

There are, however, no objective indications of disability.  
38 C.F.R. § 3.317(a)(2).  In June 1991, two months after the 
veteran separated from active service, an MRI showed no 
osseous, joint, or soft tissue abnormalities of the left 
knee.  A February 1993 MRI supported that report.  While he 
has complained of left knee pain on several occasions, MRIs 
conducted in November 2002, December 2002, and January 2003 
were all negative for any left knee pathology.  There has 
been no objective evidence of disability observed by medical 
examiners.  See 1999 conclusion "subjective complaints 
without objective findings" and 2002 findings of normal 
range of motion and stable ligaments.  There is also no non-
medical evidence capable of independent verification 
concerning the veteran's complaints of knee pain.  That is, 
there are no lay statements or similar evidence describing 
such symptoms.  

Furthermore, there is no competent evidence suggesting that 
the veteran's complaints of left knee pain are due to 
undiagnosed illness or his Persian Gulf service.  In fact, 
the June 1994 Persian Gulf examination report noted that the 
veteran had no musculoskeletal complaints or injuries.  The 
veteran did not report left knee pain at that time.  As noted 
above, although he did complain of joint pain during the 
March 1999 Persian Gulf examination, the examiner stated 
these were subjective complaints without objective findings 
of disability.  Moreover, he has never stated that a medical 
professional has told him that he had left knee joint pain 
due to an undiagnosed illness or otherwise due to his Persian 
Gulf service.  

As for service connection on a direct basis, that must be 
denied on the basis that the veteran does not have a current 
disability to account for his complaints.  As stated 
previously, he has not been diagnosed with a left knee 
disorder and recent MRIs have been negative for any knee 
conditions.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); see also Sanchez-Benitez supra. 

While the December 2002 treatment report noted that the 
veteran had injured his left knee during service and in a 
motor vehicle accident, a medical opinion relying partially 
on the veteran's reported medical history is not required to 
be accepted by the Board as they have no greater probative 
value than the facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229 (1993).

To the extent that the veteran ascribes any current left knee 
disorder to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's claim of entitlement to service 
connection for a left knee disorder is warranted.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, 
but there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.


ORDER

Service connection for a left knee disorder is denied.


REMAND

A remand is required of the lung and sinus claims to satisfy 
due process requirements.  The statement of the case (SOC) 
that last addressed these claims was issued in June 2000.  
However, since that time, significant medical evidence has 
been received.  If a SOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and it 
is relevant to the claims because it shows some continued 
complaints.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), these claims are returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Moreover, the Board has determined that additional 
development is needed in this case with respect to the issue 
of entitlement to service connection for PTSD.  The veteran's 
statements as to his alleged stressors are not clear as to 
what event(s) he personally experienced or witnessed as 
opposed to events he may have heard about from other 
individuals.  The veteran should be given another opportunity 
to submit details about his alleged stressors.  He is hereby 
advised that it is his responsibility to cooperate with VA's 
efforts to help him develop his claim, and failure to do so 
may result in denial of his claim.  Regardless, he has stated 
that his unit was subjected to SCUD missile attacks, and 
attempts should be made to verify this.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  

Therefore, these claims are REMANDED for the following 
actions:  

1.  The RO should thoroughly review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA 
that are specifically germane to the 
claims being remanded.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
ask him to give a comprehensive statement 
regarding his alleged stressors for his 
PTSD claim.  Ask the veteran to comment 
specifically on what he actually 
witnessed during the SCUD missile alerts 
he reported and the incident occurring 
when he rode in a UH-60 Blackhawk 
helicopter.  The veteran is also 
requested to comment on any other 
stressful situations he considers 
relevant, stating what events he actually 
witnessed.  Ask the veteran to state an 
approximate date on which each incident 
occurred that he describes, within a 3-
month range.  He must provide specific 
details (dates, times, places, names of 
people involved, etc.) concerning the 
alleged incidents he claims led to his 
PTSD.

3.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and ask them to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  The veteran's unit in 
the United States Army was the HHB 
2nd/44th Air Defense Artillery.  He 
reported that he served in the Persian 
Gulf with the 101st Airborne Division, 
and his personnel records and NPRC 
indicate that such service occurred 
between September 1990 and April 1991.  
Provide USASCRUR with a description of 
the alleged stressors identified by the 
veteran and with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  

4.  The RO should then readjudicate the 
veteran's claims for service connection 
for PTSD, a lung disorder, and a sinus 
disorder.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The SSOC must include consideration of 
all medical evidence pertinent to the 
lung and sinus claims received since the 
statement of the case on these issues in 
June 2000.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is notified.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.   The 
appellant's cooperation in the RO's efforts is both critical 
and appreciated.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

							IMPORTANT NOTICE
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

